DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendments filed 10/12/21 have been entered. The amendments have overcome the previously presented drawing objections and claim objections. The examiner notes that while the amendments have addressed some of the 112(b) rejections presented in the Office Action dated 8/2/21, not all have been addressed. Those which have not been adequately addressed are restated again below, along with the additional 112(b) rejections which are resultant from applicant’s amendments. 

Applicant’s claim amendments have necessitated the new grounds of rejection presented below. Frazier (US 20150285026 A1) is now the primary reference relied upon in the prior art rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “fluid flowing through the mandrel from a proximal end of the mandrel towards a distal end of the mandrel”. However,  a proximal end of the mandrel towards a distal end of the mandrel have already been introduced in the claim, rendering it unclear whether the newly recited a proximal end of the mandrel towards a distal end of the mandrel is the same or different from that which was previously introduced. Claims 2-9 are rejected for depending from an indefinite claim. 

The term "gradually" in 11 is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 11- 20 are rejected for depending from an indefinite claim.

Claim 11 recites “fluid flowing through the mandrel from a proximal end of the mandrel towards a distal end of the mandrel”. However,  a proximal end of the mandrel towards a distal end of the mandrel have already been introduced in the claim, rendering it unclear whether the newly recited a proximal end of the mandrel towards a distal end of 

Claim 11 recites “flowing fluid” and then later “downward hydraulic fluid”. It is unclear if these two fluids are intended to be the same or different. When considered in light of the specification, it appears that they are the same fluid, and yet have been recited with different names. Claims 12-20 are rejected for depending from an indefinite claim.

Claim 11 recites the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim. Claims 12-20 are rejected for depending from an indefinite claim.

Claim 17 recites the limitation "the disc".  There is insufficient antecedent basis for this limitation in the claim. Claims 18-19 are rejected for depending from an indefinite claim.

Claim 19 recites “the weak point assembly includes […] an atmospheric chamber positioned adjacent an inner face of the disc within the weak point assembly.” It is unclear whether the atmospheric chamber or the disc has been recited as being “within the weak point assembly”. And if the atmospheric chamber or disc is intended to within the assembly, it is not clear how the assembly could both “include” either of those elements while simultaneously be separate from the assembly (as is suggested by being positioned ‘within’ the assembly). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US 20150285026 A1).

Regarding claim 1, Frazier teaches a frac plug (Fig 4, plug of Fig 4) comprised of: 
a mandrel (Fig 4, mandrel including at least 12/112 and conical portions 22) with a recess (Fig 4, conical portion 22 has a reduce outer diameter portion/recess), the recess being a first tapered sidewall (Fig 4, lower cone 22 has a tapering outer wall/sidewall) that continually decreases a first thickness of the mandrel from a proximal end of the mandrel towards a distal end of the mandrel (Fig 4, the outer surface of the lower cone 22 continually decreases from the uphole end/proximal where it is at its greatest outer diameter to the downhole end/distal); 
a lower slip (Fig 4, lower slip 18) positioned between a sealing element (Fig 4, sealing element is between cones 22, not specifically labelled. Para 0048, describes this as a “packing element”) and the distal end of the mandrel (Fig 4, lower slip 18 is between the sealing/packing element and the downhole end of the mandrel portion 12/112), the lower slip including a second tapered sidewall that continually increases a second thickness of the lower slip (Fig 4, the lower slip has an inner side wall that increases in thickness towards the distal end from its uphole end); 
a weak point assembly (Fig 4, weak point assembly including at least pin 140) including a shear pin (Para 0066, “shear screws 140”), the shear pin being configured to be sheared based on downward hydraulic fluid flowing through the mandrel from a proximal end of the mandrel towards a distal end of the mandrel (Para 0066, “opening the plug to flow-through by applying sufficient fluid pressure from the surface to the set tool to shear screws 140”; similarly Fig 4 states in it that the mandrel ID permits “fast flow”).  

Regarding claim 2, Frazier further teaches wherein at least a portion the second tapered sidewall is positioned within the recess before being deployed (Fig 4, the largest portion of the lower slip 18 is positioned within the recess as previously defined. The state of Fig 4 shows the plug in an unset/undeployed state).  

Regarding claim 6, Frazier further teaches wherein a lower end of the lower slip to has a larger thickness than an upper end of the lower slip (Fig 4, the lower slip 18 increases in thickness from the uphole end to the downhole end).  

Regarding claim 7, Frazier further teaches wherein the weak point assembly includes a housing (Fig 4, the weak point assembly is construed as additionally comprising 14/114 which houses at least a portion of shear screw 140) and a disc (Fig 4, the examiner notes the breadth of the claim and notes that no additional structural particulars are required except for something generally flat and round. With this in mind, there are a myriad of elements which can be reasonably drawn to the disc including the top portion of 25/125, the head of shear screw 140 positioned within 25/125, the upper flanged portion of 14/114, etc).

Regarding claim 8, Frazier further teaches wherein the housing includes a shear pin hole configured to receive the shear pin (Fig 4, opening for shear screw 140 seen in 14/114), the shear pin hole extending in a direction perpendicular to a central axis of the housing (Fig 4, opening is perpendicular to the longitudinal axis/central axis of housing 14/114).
  
Regarding claim 9, Frazier further teaches further including: a one way seal positioned within the weak point assembly (Fig 4, seal 27/127, the ball seal when engaged with the seat is functionally operable as a one way seal in that it would prevent downhole flow past the seal while potentially permitting upward flow. The examiner notes that end cap 24/124 is removable see Para 0073, 0066); and 
an atmospheric chamber (Fig 4, chamber bound by 27/127 and 24/124, the examiner notes that the chamber and that the “atmospheric” does not require the chamber be at a particular atmospheric pressure, or contain a gas at surface pressure, as suggested by applicant’s specification see Para 0039; alternatively and/or additionally under a narrower reading it is at least capable of being at atmospheric pressure such as when the tool is at the surface. The claim limitation in question has been recited as an apparatus, see MPEP 2114(II)) positioned within the weak point assembly (Fig 4, the chamber as defined is within the weak point assembly including housing 14/114) adjacent to an inner face of the disc and the one way seal (Fig 4, the chamber is “near” the inner face of the disc as previously defined and the seal 27/127).  

Regarding claim 10, Frazier further teaches wherein the weak point assembly is positioned through the mandrel (Fig 4, the mandrel is construed as additionally comprising 14/114, weak point assembly 140 is positioned through the mandrel portion 14/114).  

Regarding claim 11, Frazier teaches method for a frac plug comprised of: 
forming a mandrel  (Fig 4, mandrel including at least 12/112 and conical portions 22) with a recess (Fig 4, conical portion 22 has a reduce outer diameter portion/recess), the recess being a first tapered sidewall (Fig 4, lower cone 22 has a tapering outer wall/sidewall) that gradually decreases a first thickness of the mandrel from a proximal end of the mandrel towards a distal end of the mandrel (Fig 4, the outer surface of the lower cone 22 continually decreases from the uphole end/proximal where it is at its greatest outer diameter to the downhole end/distal); 
positioning a lower slip (Fig 4, lower slip 18) between a sealing element (Fig 4, sealing element is between cones 22, not specifically labelled. Para 0048, describes this as a “packing element”) and the distal end of the mandrel (Fig 4, lower slip 18 is between the sealing/packing element and the downhole end of the mandrel portion 12/112), the lower slip including a second tapered sidewall that gradually increases a second thickness of the lower slip (Fig 4, the lower slip has an inner side wall that increases in thickness towards the distal end from its uphole end); 
flowing fluid through the mandrel  (Fig 4 states in it that the mandrel ID permits “fast flow”) to shear a shear pin within the housing (Fig 4, shear pin 140 is in housing 25/125), the shear pin shearing based on downward hydraulic fluid flowing through the mandrel from a proximal end of the mandrel towards a distal end of the mandrel (Para 0066, “opening the plug to flow-through by applying sufficient fluid pressure from the surface to the set tool to shear screws 140”; similarly Fig 4 states in it that the mandrel ID permits “fast flow”).  

Regarding claim 12, Frazier further teaches positioning at least a portion of the second tapered sidewall within the recess before being deployed (Fig 4, the largest portion of the lower slip 18 is positioned within the recess as previously defined. The state of Fig 4 shows the plug in an unset/undeployed state).  

Regarding claim 16, Frazier further teaches wherein a lower end of the lower slip has a larger thickness than an upper end of the lower slip (Fig 4, the lower slip 18 increases in thickness from the uphole end to the downhole end)

Regarding claim 17, Frazier further teaches exposing the shear pin to shearing forces via pressure applied on the disc (Fig 4, Para 0066, force is conveyed to disc which is the upper seat portion of 25/125 to the shear pin 140).  

(Fig 4, housing the portion of 25/125 retaining the shear pin 140) and a disc (Fig 4, the upper seat portion of 25/125).  

Regarding claim 19, Frazier further teaches wherein the weak point assembly includes a one way seal (Fig 4, seal 27/127, the ball seal when engaged with the seat is functionally operable as a one way seal in that it would prevent downhole flow past the seal while potentially permitting upward flow. The examiner notes that end cap 24/124 is removable see Para 0073, 0066), and an atmospheric chamber (Fig 4, chamber bound by 27/127 and 24/124, the examiner notes that the chamber and that the “atmospheric” does not require the chamber be at a particular atmospheric pressure, as suggested by applicant’s specification see Para 0039; alternatively and/or additionally under a narrower reading it is at least capable of being at atmospheric pressure such as when the tool is at the surface. The claim limitation in question has been recited as an apparatus, see MPEP 2114(II)) positioned adjacent to an inner face of the disc within the weak point assembly (Fig 4, the seal 27/127 is near the inner face of the disc as previously defined).  

Regarding claim 20, Frazier further teaches wherein the weak point assembly is positioned through the mandrel (Fig 4, the mandrel is construed as additionally comprising 14/114, weak point assembly 140 is positioned through the mandrel portion 14/114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 20150285026 A1), in view of Powers (US 20190203556 A1)

Regarding claim 3, Frazier further teaches an upper slip (Fig 4, upper slip 18). 
Frazier is silent on wherein the upper slip and lower slip are non-symmetrical elements, and a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip  (Fig 2, lower slip 17 has a greater maximum thickness than the upper slip 13, as a consequence they are not symmetric).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by having the relative slip sizing as disclosed by Powers because the relative sizing of the slips would be known in the art and would be a mere combination of prior art elements according to known methods to yield predictable results, of having movable slips able to engage an outer wellbore wall.  

(Fig 4, upper slip 18). 
Frazier is silent on the upper slip and lower slip are non-symmetrical elements, and a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip (Fig 2, lower slip 17 has a greater maximum thickness than the upper slip 13, as a consequence they are not symmetric).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by having the relative slip sizing as disclosed by Powers because the relative sizing of the slips would be known in the art and would be a mere combination of prior art, elements according to known methods to yield predictable results, of having movable slips able to engage an outer wellbore wall.   

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 20150285026 A1), in view of Moyes (US 20170130552 A1)

Regarding claim 4, Frazier is silent on wherein the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element.
	Moyes teaches the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element (Fig 1, Para 0048 seal members 18 and 20 have a concave outer surface with a varied cross sectional area as seen).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier 

Regarding claim 5, Frazier, as modified by Moyes, further teaches wherein the concave outer surface of the sealing element varies a second cross sectional area between an outer surface of the sealing element and the inner diameter of casing (Fig 1 of Moyes, there’s an annular space between seal 18,20 and casing 12 resulting in a second varied cross sectional area) to control a Bernoulli Effect applied to the sealing element (Fig 1, the annular space is varied resulting in different flow rates in that annular space depending on the cross section area impacting the Bernoulli flow in the annulus), wherein the sealing element is a packer (Para 0002, “seals, sometimes referred to as packers”).  

Regarding claim 14, Frazier is silent on wherein the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element.
	Moyes teaches the sealing element includes a concave outer surface to vary a first cross-sectional area of the sealing element (Fig 1, Para 0048 seal members 18 and 20 have a concave outer surface with a varied cross sectional area as seen).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Frazier by having the sealing element with the configuration as disclosed by Moyes to improve the quality of the seal achieved (abstract).  

(Fig 1 of Moyes, the annular space is varied resulting in different flow rates in that annular space depending on the cross section area impacting the Bernoulli flow in the annulus) applied to the sealing element via the concave outer surface of the sealing element by varying a second cross sectional area between an outer surface of the sealing element and the inner diameter of casing (Fig 1 of Moyes, there’s an annular space between seal 18,20 and casing 12 resulting in a second varied cross sectional area), wherein the sealing element is a packer (Para 0002, “seals, sometimes referred to as packers”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676